DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-21 are allowable. 
The restriction requirement among Species A-M as set forth in the Office action mailed on 7 November, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. However, as no claims pending are withdrawn, no claims are rejoined. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 16-21 are now allowable over the prior art of record.

a middle tube telescoping within an outer tube between extended and retracted positions, 
a sleeve protruding distally from the middle tube, 
a stopper at a distal portion of the sleeve, with a biasing element biasing the stopper towards a distal direction, 
an inner tube within the sleeve, said inner tube being configured for insertion into a patient’s cranium, said inner tube having a bending portion, 
a suction/irrigation tube within the inner tube, configured to move between extended and retracted positions relative to the inner tube,
 an imaging module and an illumination module at the distal end of the inner tube, and 
a handle with a suction port coupler, irrigation port coupler, finger operated suction, irrigation controller, tilt/bend controller for bending the inner tube and an extension-retraction controller for the suction/irrigation tube, the handle having a distal portion coupled to a proximal portion of the outer tube.
 Kerr (US PGPUB 2004/0082969) teaches an endoscope assembly where a sleeve [20, Figs.1-2] within an exterior tube [12, Figs.1-2] is biased to the proximal position by a biasing device [24, Figs.1-2], an inner tube [16, Figs.1-2] for visualization within the sleeve. Kerr does not show where the sleeve is biased to a distal position by the biasing device, or where a middle tube telescopes between extended and retracted positions, among other features. 
Yoon (USPN 5,431,635) teaches an endoscopic device where a sleeve [56, 58, Figs.1, 4-7] within an exterior tube [23, 24, Figs.1, 4-7] is biased to the distal position by a biasing device, an inner tube sliding within the sleeve. Yoon does not show an imaging or illumination module, or a middle tube telescoping within an outer tube, among other features.
Peh et al. (US PGPUB 2008/0281293) teaches an endoscopic assembly where an endoscope sleeve [16, Fig.3b] has a stopper [12, Fig.3b] at the distal end, an inner tube [48, Fig.3b] within the sleeve, with an imaging and illumination module at the distal end of the inner tube. Peh does not show telescoping middle and outer tubes, or a biasing device, among other features.
Lowery et al. (USPN 4,624,243) shows an endoscope assembly having a middle tube [18, 105, 107, 115, Figs.1, 7, 8] telescoping within an outer tube [77, 101, Figs.7-8] between extended and retracted positions [Figs.7-8], with an inner tube [67, Fig.8] therein. Lowery does not show a slider, a stopper, a biasing device, or a suction/irrigation tube, among other features.
There is no reason or suggestion provided in the prior art to modify the above prior art to have the additional features as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276.  The examiner can normally be reached on 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Examiner, Art Unit 3795